The judgment under review should be affirmed, for the reasons expressed in the opinion delivered by the Supreme Court. The statement therein that requests not submitted before the charge is begun, or immediately after it has been concluded, may properly be disregarded by the court is true. It should not, however, be interpreted as permitting counsel, under ordinary circumstances, to defer the submitting of requests until that late hour in the trial. It was observed in Dunne v. JerseyCity Galvanizing Co., 73 N.J.L. 586, that the prevailing rule in most jurisdictions requires the request to be made before the beginning of the argument. We consider that the orderly movement of the trial and the giving of due opportunity for the examination of the requests make such a practice most salutary. It is only something growing out of the charge itself or from a development that could not have been reasonably anticipated that would entitle counsel to ask the indulgence of the court in a later presentation. Dunne v. Jersey City Galvanizing Co.,supra; State v. Littman et al., 86 Id. 453; State v.Juliano, 103 Id. 663.
For affirmance — TRENCHARD, PARKER, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None.